UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6762


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MELVIN G. WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:07-cr-01253-MBS-2; 5:11-cv-70002-MBS)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melvin G. Wright, Appellant Pro Se.         John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Melvin G. Wright seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent     “a    substantial       showing     of     the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Wright has not made the requisite showing.                       Accordingly, we

deny    Wright’s     motion    for    a    certificate    of    appealability         and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions      are   adequately      presented      in    the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3